Mr. Justice Clayton
delivered the opinion of the Court.
This was a proceeding in the Circuit Court of Yalabusha county, to try the right of property to several slaves, which had been' seized under an execution in favor of the plaintiff in error, and which were claimed by the defendant in error, as trustee, under a deed of trust. The judgment under which the execution issued, • was rendered against Thomas B. Beatty, in November, T842, for about the sum of $>2100. During the pendency of the suit, Beatty conveyed nearly the whole of his property to Carl, the claimant in trust, to pay certain debts therein enumerated. This conveyance, upon the trial, was impeached, upon the ground of fraud. One of the debts for which it provides, is for $2750, due to an infant brother of the defendant in execution. It is insisted, that this debt is fraudulent, and that the provision for its payment vitiates the conveyance.
The circumstances in regard to this transaction, are peculiar. The contract, out of which the indebtedness grew, was made after the suit of the plaintiff was instituted. About one hundred and twenty acres of land were purchased at a high price, a note was executed, made payable immediately, and to secure the payment, a deed of trust was given upon nearly all the property of the defendant, including the land purchased. The crops of cotton to be grown were also conveyed, and a power to sell conferred, upon ten days’ notice, at any time. The land purchased was encumbered by a life estate still in existence, and no title could be obtained until the vendor arrived at full age. The jury found in favor of the claimant, and the case is thence brought to this Court.
All the circumstances of the case, combined, in our opinion make the transaction a merely colorable one ; a contrivance to hinder and delay creditors. We therefore think the Court erred in refusing to grant a new trial.
The judgment will be reversed, and a new trial granted.